Application for an order extending the time limited to perfect the appeal and for permission to appeal as a poor person. Upon condition. that on or before June 1, 1962 appellant shall secure the payment of the award and future *859awards by deposit of cash in the amount of $2,250 or the posting of bond in that amount with the Workmen’s Compensation Board; the order of conditional dismissal entered February 9, 1962 will be amended to provide that the appeal herein be dismissed without costs unless appellant shall file and serve record, brief and note of issue for the September 1962 Term on or before July 2, 1962. Motion in all other respects denied. Appellant’s attention is invited to rule VII of the rules of this court.